UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MARK E. ROBINSON,                                 :
                                                  :
       Plaintiff,                                 :      Civil Action No.:       15-0444 (RC)
                                                  :
       v.                                         :      Re Document No.:        7
                                                  :
DISTRICT OF COLUMBIA,                             :
                                                  :
       Defendant.                                 :

                                  MEMORANDUM OPINION

        GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS

                                      I. INTRODUCTION

       Plaintiff Mark Robinson, an employee of the Metropolitan Police Department for the

District of Columbia (the “MPD”) filed this action against Defendant the District of Columbia

(the “District”) under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title

VII”), 42 U.S.C. § 1981(a), and the D.C. Human Rights Act, D.C. Code § 2-1402.02 et seq.

Plaintiff originally brought this action in Superior Court for the District of Columbia, and the

District of Columbia removed to this court. See Notice of Removal, ECF No. 1. Mr. Robinson

alleges that the MPD’s decision to deny him both assignment to the MPD’s Automated Traffic

Enforcement Unit (the “ATEU”) and overtime opportunities within the ATEU was unlawful

discrimination based on his race and retaliation for his prior complaints of racial discrimination

against the MPD. See Compl. ¶ 5, ECF No. 5-1 at 11–19.

       Before the Court is the District’s motion to dismiss the Complaint pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. See Def’s Mot. Dismiss, ECF No. 7. The

District originally moved to dismiss all counts of Mr. Robinson’s Complaint, but, in reply to Mr.
Robinson’s partial opposition to the motion, withdrew the motion as to Counts I, II, and V. See

Def.’s Reply at 1, ECF No. 10.


                                 II. FACTUAL BACKGROUND

       Mr. Robinson was hired by the MPD in 1990 and was promoted to Sergeant in 2004. See

Compl. ¶ 8. Mr. Robinson was assigned a detail with the ATEU in 2004 and was fully assigned

to the ATEU in 2008. See id. According to Mr. Robinson, he was transferred out of the ATEU

in 2011 because the ATEU was being transformed into a civilian unit. See id. ¶ 10. Mr.

Robinson alleges, however, that the MPD never transformed the ATEU into a civilian unit and

instead detailed sworn MPD officers of lower seniority and lesser qualifications than Mr.

Robinson to the ATEU. See id. ¶ 11. In 2012, Mr. Robinson filed a charge with the Equal

Opportunity Commission (“EEOC”) against the MPD, alleging race discrimination. See id. ¶ 12.

       In October 2013, at the conclusion of the EEOC’s administrative process, Mr. Robinson

filed a civil complaint in this Court against the MPD for unlawful race discrimination and

retaliation. See Am. Compl. at 4–6, Robinson v. District of Columbia, Civ. No. 1:13-cv-1297,

ECF No. 11 (D.D.C. Oct. 18, 2013). The Court dismissed that action in January 2014 on the

grounds that Mr. Robinson’s claims were barred by judicial estoppel because Mr. Robinson

received a discharge in bankruptcy while his EEOC claim was pending. See Robinson v. District

of Columbia, 10 F. Supp. 3d 181, 190 (D.D.C. 2014).

       Mr. Robinson claims that, from February 2014 until at least the filing of his Complaint in

this action, he requested reassignment to the ATEU and, in lieu of a permanent assignment to the

ATEU, also requested to work overtime assignments in the ATEU while being detailed to

another unit. See Compl. ¶¶ 13–14. Mr. Robinson claims that, despite his qualifications for

work in the ATEU based on his training, experience, and qualifications, the MPD denied all of


                                                2
his requests. See id. ¶¶ 13–15. Mr. Robinson claims that non-black officers of lesser

qualifications and experience were, however, assigned to the ATEU and were granted overtime

requests within the ATEU. See id. Mr. Robinson claims that there was no legitimate, non-

discriminatory reason for the MPD to select the non-black officers for each and every regular

and overtime shift within the ATEU since February of 2014. See id. ¶ 16.

       Mr. Robinson filed this action in January 2015, asserting six claims against the District

(two of which are grouped under Count V): race discrimination under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e et seq. (Count I), retaliation under Title VII (Count II),

race discrimination under 42 U.S.C. § 1981(a) (Count III), retaliation under § 1981(a) (Count

IV), race discrimination under the D.C. Human Rights Act, D.C. Code § 2-1401.01 et seq.

(Count V), and retaliation under the D.C Human Rights Act (Count V).


                                          III. ANALYSIS

       The District originally moved to dismiss all counts of the Complaint pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. See Def.’s Mot. Dismiss. In its motion, the

District argued that all counts should be dismissed under the doctrine of claim preclusion based

upon Mr. Robinson’s previously dismissed action. See id. at 3–5. The District further argued

that Counts III and IV of the Complaint should also be dismissed because 42 U.S.C. § 1981(a)

does not provide an independent cause of action, and, even assuming that Mr. Robinson intended

to assert his claim under the enforcement mechanism of 42 U.S.C. § 1983, he failed to plead

sufficient facts to support liability under that provision. See id. at 5–7.

       Mr. Robinson filed an opposition to the motion, arguing that the doctrine of claim

preclusion is inapplicable, because his claims are based on distinct employment actions taken

after the dismissal of his prior action. See Pl.’s Opp’n, ECF No. 9. In its reply, the District


                                                   3
withdrew its motion with respect to Counts I, II, and V. See Def.’s Reply at 1. Accordingly, the

Court need not address the arguments made in support of and in opposition to the dismissal of

those Counts, and those counts shall remain.

       With respect to Counts III and IV, Mr. Robinson states in his opposition that he “chooses

not to oppose” the District’s motion “on the substantive ground” that the District asserted. See

Pl.’s Opp’n at 1. The Court interprets Mr. Robinson’s statement, as well as his decision to

address only the issue of claim preclusion in his opposition, to mean that he concedes the

District’s argument that those counts should be dismissed because 42 U.S.C. § 1981(a) does not

provide an independent cause of action and that he failed to state a claim for relief under 42

U.S.C. § 1983. See Hopkins v. Women’s Div., Gen. Bd. Of Global Ministries, 284 F. Supp. 2d
15, 25 (D.D.C. 2003) (“[W]hen a plaintiff files an opposition to a dispositive motion and

addresses only certain arguments raised by the defendant, a court may treat those arguments that

the plaintiff failed to address as conceded.”). Accordingly, the Court will grant the District’s

motion with respect to Counts III and IV as conceded. 1


                                       IV. CONCLUSION

       For the foregoing reasons, the Court will grant Defendant’s Motion to Dismiss with

respect to Counts III and IV of the Complaint and deny Defendant’s Motion to Dismiss with

respect to Counts I, II, and V of the Complaint. An order consistent with this Memorandum

Opinion is separately and contemporaneously issued.


Dated: October 15, 2015                                            RUDOLPH CONTRERAS
                                                                   United States District Judge


1
       The Court does not address whether claim preclusion provides independent grounds to
dismiss Counts III and IV.


                                                 4